                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:13-CR-00086-KDB-DSC

 UNITED STATES OF AMERICA,


     v.                                                           ORDER

 WILLIAM SHALON LINEBARGER,

                 Defendant.


          THIS MATTER is before the Court on Defendant’s letter docketed as “Motion to Modify

Sentence.” (Doc. No. 43). In 2014, Defendant pleaded guilty to one count of conspiracy to possess

with intent to distribute cocaine base and this Court sentenced him to 63 months of imprisonment.

According to Defendant, he was subsequently sentenced in state court. By his letter, Defendant

asks the Court to recommend that his federal sentence run concurrent to his state sentence.

          This Court’s Judgment is silent as to whether his federal sentence is to be served

consecutively or concurrently with his state sentence. Pursuant to Setser v. United States, 566 U.S.

231, 236-37 (2012), a federal district court has the discretion to order a defendant’s sentence to

run concurrently or consecutively to an anticipated but not yet imposed state sentence. But this

Court and others have held that “there is no basis to conclude that the decision in Setser would

authorize post-judgment modification of a sentence by this Court. Indeed, the decision in Setser

contemplates that post-judgment adjustments, if necessary, will be addressed by the Bureau of

Prisons.” United States v. Short, No. 1:08-CR-446, 2014 WL 645355, at *1 (M.D.N.C. Feb. 18,

2014); see also United States v. Love, No. 3:18-CR-00178-MOC-DSC, Doc. No. 49 (Aug. 28,

2020). “There will often be late-onset facts that materially alter a prisoner’s position and that make




          Case 5:13-cr-00086-KDB-DSC Document 44 Filed 07/27/21 Page 1 of 2
it difficult, or even impossible, to implement his sentence. This is where the Bureau of Prisons

comes in—which ultimately has to determine how long the District Court’s sentence authorizes it

to continue [Defendant’s] confinement. [Defendant] is free to urge the Bureau to credit his time

served in state court . . . . If the Bureau initially declines to do so, he may raise his claim through

the Bureau’s Administrative Remedy Program. And if that does not work, he may seek a writ of

habeas corpus.” Setser, 566 U.S. at 244 (internal citations omitted).

       The Attorney General (not the sentencing court) is responsible for computing a prisoner’s

credit. See United States v. Wilson, 503 U.S. 329, 335 (1992) (explaining that the Attorney General,

through the BOP, and not the sentencing court, calculates credit for time served). As Setser

recognizes, a prisoner seeking review of the computation of his sentence credit must first seek

administrative review of that computation through the BOP. Only after such administrative

remedies have been exhausted can a prisoner then seek judicial review of his sentence

computation. Id. Because “[a] claim for credit against a sentence attacks the computation and

execution of a sentence rather than the sentence itself,” United States v. Miller, 871 F.2d 488, 490

(4th Cir. 1989), such claims must be raised pursuant to 28 U.S.C. § 2241 in the district of

confinement. In re Jones, 226 F.3d 328, 332 (4th Cir. 2000); 28 U.S.C. § 2241(a).

       IT IS THEREFORE ORDERED that Defendant’s letter docketed as “Motion to Modify

Sentence,” (Doc. No. 43), is DENIED.


                                        Signed: July 27, 2021




       Case 5:13-cr-00086-KDB-DSC Document 44 Filed 07/27/21 Page 2 of 2
